Title: To George Washington from William Darke, 9–10 November 1791
From: Darke, William
To: Washington, George



Sir
fort Washington [Northwest Territory]Nineth [–10] Novr 1791

I Take the liberty of Communicating to your Excelency The disagreable News of our defeat.
We Left fort Washington the Begining of Septr, a Jornel of our

march to the place of Action & the whole proseedings on our march I hoped to have had the Honour to inclose to you but that and all other papers, Cloathing &ca was Taken by the Indians—this Jornal I know would have gave you pain but thought it not amis to give you a State of facts and give you every Information in my power and had it Ready to Send to you the Very Morning we were actacked.
We advanced 24 miles from fort Washington and bult a Small fort which we I thought were Long about from thence we advanced from the banks of the Miammi River where the fort was aracted 44½ Mills on a Straight Line by the Compass West 74 North though farther the way the Road went and bult another fort—which we Left on the 23 October and from that time to the 3d Novr got 31 Miles where we incamped in two Lines about 60 yards apart the Right whing in frount Commanded by General Butler, the Left in the Rere which I commanded, our puiquets Discvered Some Sculking Indians about Camp in the Night and fired on them These we expected were horstealers as they had Taken Many of our Horses Near fort Washington and on the way and killed a few of our Men.
As Soon as it was Light In the Morning of the 4th Novr the advanced Guards of the Militia fired the Militia Being incamped a Small distance in frunt a Scatering fire Soon Commenced The troops were instantly formed to Receive them and the pannack Struck Militia Soon broke in to the Center of our incampment in a few Minutes our Guards were drove in and our whole Camp Surrounded by Savages advancing up Nere to our Lines and ⟨Made⟩ from behind trees Logs &ca Grate Havake with our Men I for Some time having no orders indevoured to prevent the Soldiers from braking and Stil finding the enemy Growing More bold and Coming to the very Mouths of our Cannon and all the brave artiley officers killed I ordered the Left whing to Charg which with the assistance of the Gallent officers that were then Left I with dificulaty prevailed on them to do, the Second U.S. Regt was then the Least disabled the Charg begat with them on the Left of the Left whing I placed a Small Company of Riflemen on that flank on the Bank of a Small Crick and persued the enemy about four hundred yards who Ran off in all directions but by this time the Left flank of the Right whing Gave way and Number of the Indians Got into our Camp and Got possession of the Artilery and Scalped I Sopose a hundred men or more I

  

turned back and beat them quite off the Ground Got posesion of the Cannon and had it bean possible to Get the troops to form and push them we Should then have Soon beat them of the Ground but those that Came from the Left whing Run in a huddle with those of the Right the enemys fire being almost over for Many Munites and all exertions Made by many of the brave officers to get them in Some order to per sue Victory was all in Vain. they would not form in any order. in this Confution they Remained until the enemy finding they were not pushed and I dare Say Active officers with them and I believe Several of them white. the Came on again, and the whole Army Ran together like a Mob at a fair, and had it Not been for the Gratest Exertions of the officers would have Stood there til all killed the Genl then Sent to me if off that Spot by Making a Charge I found my indevours fruitless for Some time, but at Length Got Several Soldiers together that I had observed behaving brave and Incoraged them to lead off which they did with Charged bayonets & Success the whole followed with Grate Rapidity I then endevoured to halt the frunt to Get them in Some order to turn and fire a few Shots but the horse I Rode being good for little and I wounded in the thigh Early in the Action and having fatigued my Self much was so stif I could make a poor hand of Runing—the confution in the Retreat is beyound description, the men throughing away their arms Not withstanding all the indevour of the few Remaining Brave officers I think we must have Lost 1000 Stand of arms Militia included. It is impossible to Give any Good acount of the Loss of men at this time but from the Loss of officers you May give Some gess—a list of their Names you have In Closed the Brave and Much to be Lamented G:B at their Head. I have Likewise in Closed you a Small Rough Sketch of the feeld of battle, I at this time am Scarcely able to write being worn out with fatigue Not having Slept 6 hours Sinc the defeat This fatigue has been occationed by the Cowardly behaviour of Major John F. Hamtramck, and I am Sorry to Say Not the Same exertions of the Govenor that I expected: Hamtramk was about Twenty four Miles in our Rere with the first U.S. Regiment Consisting of upwards of 300 effective men and on hearing of our defeat, insted of Coming on as his orders was I believe to follow us Retreated back 7 miles to fort Jefferson’s we knowing of his being on his March after us and was in hopes of Grate Releif from him in

Coverng the Retreat of perhaps upwards 200 or 300 wounded Men Many of whome might easily bean Saved with that fresh Regiment with whome I Should not have bean afraid to have fased the whole Indian Army if they had persued As the would have bean worn down with the Chaice and in Grate Disorder when we Got to the fort 31 miles in about 9 hours No one having eat any from the day before the action, we found the Gareson without more than one days bred and No Meat having been on half alowance two days there was a Council Called to which I after I believe they had agreed what was to be done was Calld it was Concluded to march of or Recommence the Retreat at 10 Oclock which was begun I think an hour before that time More than 800 wounded and Tired in our Rere the Govenor assured me he expected provition on every hour I at first Concluded to Stay with My Son who was very dangerously and I expected Mortaly wounded but after Geting Several officers dressed and as well provided for as possible and Seing the Influance Hamtramck had withe Genl about twelve oclock I got a horse and followed the army as I thought from apearences that Major Hamtramck had Influance anough to prevent the Gareson from being Supplied with the provition Coming on by Reaping the first Regt as a guard for him Self. I Rode alone about ten miles from twelve oclock at night until I over took the Regiment and the Genl I stil kept on until I met the pack horses about daylight Much alarmed at having heard Somthing of the defeat, the Horsemaster Could not prevail on the drivers to Go on with him until I assured them I would Go back with them Lame as I was I ordered the horses to be loaded immediately and Returned as fast as I could to hault the first Regiment as a guard, and when I met them told them to halt and make fires to Cook immediately as I made sure they would be Sent back with the provitions but when I met the Govenor and Major Hamtramck I pervaild with Genl St Clair to order 60 men back only what was all I could possbly get and had the bulock drivers know that was all the Guard they were to have the would not have gone on neither would the horse drivers I believe in Sted of the horse loads 57 Got on all the Rest went back with the Army and though the Men had bean So Long Starving and we then 47 miles from the place of action I could not pervail on them the Genl his fammily or advisers to halt for the Starved worn down Soldiers to Cook, nor

did they I believe even Kill a bulluck for their Relief—I went back to fort Jefferson that Night with the flambeaou & c. where they was No kind of provition but a Miserable poor old horse and many Valuabld officers wound there and perhaps 200 Soldiers, it was night when I Got back I Slept not one moment that night My Son and other officers being in Such Distress the Next day I was busy all day Geting beiers made to Carey off the wounded officers there being no medison there—Nor any Nurishment Not even a quart of Salt but they were not able to bare the Motion of the horses—that night I Set off for this place and Rode til about 12 Oclock by which time My thigh was amassingly Sweld near as Large as my body and So hot that I could feel the warmth with My hand 2 foot off of it I could Sleep none and have Slept very Little Since the wounds begin to Separate and are much esier I am aprehensive that fort Jefferson is now besieged by the indians as Certain Information has bean Received that a large body were on Sunday night within fifteen miles of it Coming on the Road we marched out and I am Sorey to Se no exertions to Releive it I Cannot tel whether they have the Cannon they took from us or Not if the have not, they Cannot take it nor I don’t think the Came with, for want of Ball which they have No Grate Number of—They took from us eight peices of Ordinin[c]e 130 bullucks about 300 horses upwards of 200 Tents a Considerable quantity of flour Ammunition and all the officers and Soldiers Cloathing and bagage except what they had on I believe they Gave quarters to None as Most of the Women were Killed before we Left the Ground. I think the Slaughter far Grater then Bradocks there being 33 brave officers Killd Dead on the Ground 27 wounded that we know of, and Some Mising exclusive of the Militia and I know their Colo and two Captains were Killed. I donot think our Loss So Grate as to Strike the Surviving officers with Ideas of despare as it Seems to. the Chief of the Men Killd are of the Levies and indeed many of them are as well out of the world as in it as for the Gallent officers they are much to be Lamented as the behaviour of allmost all of them would have done honour to the first Vetrans in the world—the few that escaped without wonds it was Chiefly axedent that Saved them as it is impossible to Say More in their praise then they deserve.
In the few horse officers though thay had no horses good for anything—Capt. Truman, Lieut. Sedam, Debuts, Boins and

Glen behaved Like Soldiers, Capt. Snowden is I think Not Calculated for the army Ensign Shamburg of the first United States Regiment is as brave Good and determined Herow as any in the world Lieutenent James Stephenson from Berkaley, of the Levies is aded to one of the most un Spoted and Respectable Carectors in the world in private Life as good an officer as ever drew breth, his Gallent behavior in Action drew the attention of every officer that was Near him more then any other, There is one Bissell perhaps a volonteer in the Second U.S. Regiment who richly deserved perferment for his bravery though the whole action he made the freeest use of the baonet of any Man I notices in the Carcases of the Savages. John Hamelton I cant say too much in praise of who was along with the Army a packhorse master he picked up the dead mens Guns and used them freely when he found them Loaded and when the Indians entered the Camp he took up an ax and at them with it, I am intirely at a loss to give you any act what General St Clair in tends to do I will Know What I would do was I in his place and would venter to forfet My Life if the Indians have Not Moved the Cannon farther then the Miammi Towns if I did not Retake them by Going there in three days in Sted of two month I well know the have Lost Many of their bravest Warriors and I make No doubt the have Near 100 wounded their killed I cannot think Batre any perpotion to ours as they Lay So Concealed but many I know we killd and those of the most dareing fellows which has weakened them Grately and I know we were able to beat them and that a Violent push with one hundred Men when the Left whing Returned from persuing them would have turnd the Scale in our favour [(]in deed I think fifty would in the Scatered State they were in) and five or Six hundred Mountd Rifelmen from Canetuck aded to the force we have would Be as Sure of Suchsess as they want many hear offer to Go with me a number of offices ofer to Go as privates and I never was Treated with so much Respect in any part of the world as I have bean this day in this wilderness in the time I am offered My Choice of any horse belonging to the town as I Lost all my own horses—I Shall Se the General in the Morning and perhaps be No more Satisfied then I am now—Though I have Spoke of all the officers with that Respect they Richly deserve I Cannot in Justice to Capt. Hannah help mentioning him as when all his men were killd wounded and Scatered except four he Got a Sailor that belonged to Capt. Darke Company when

  the Cannon was Retaken the artilery Men being all Killd and Lying in heaps about the peases who he Draged a way and Stood to the Cannon him Self til the Retreat and then within a few yards of the enemy Spiked the Gun with his Baonet Capt. Brock and all the Captains of the Maryland Line I cannot Say too much in their praise. I have taken the Liberty of writing so particulerly to you as I think no one Can Give a better account nor do I think you will Get an account from any that Saw So much of the action Genl St Clair no Being able to Run about as I was if his Inclina⟨mutilated⟩ had been as Grate—I hope in the Coure of the winter to have the plesur⟨mutilated⟩ of Seing you when I may have it in my power to answer any question⟨mutilated⟩ you are pleased to ask Concerning the unfortunate Campain. Have the Honour to be your Excelencys most obt and most humble Servant

Wm Darke


10 Novr I have prevailed on the Good Genl to Send a Strong party To Carry Supplies to fort Jeferson which I hope will be able To Releive it and as I have polticed wound and the Swelling much Assuaged if I find my Self able to Set on horse back will Go with the party as I Can be very warm by Lahing myself with blankets.


Wm Darke
